Exhibit 10.2

FIVE HUNDRED BOYLSTON STREET

Boston, Massachusetts

First Amendment to Lease

resTORbio, Inc.

This First Amendment to Lease (this “First Amendment”) is made as of April 1,
2019 (the “Effective Date”) by and between 500 BOYLSTON & 222 BERKELEY OWNER
(DE) LLC, a Delaware limited liability company, having an office at c/o Oxford
Properties Group, 125 Summer Street, Boston, Massachusetts 02110 (“Landlord”),
and RESTORBIO, INC., a Delaware corporation, having an office at 500 Boylston
Street, 12th Floor, Boston, Massachusetts 02116, Attn: John McCabe (“Tenant”).

Background

 

A.

Pursuant to the provisions of that certain Lease dated as of January 8, 2018
(the “Existing Lease”), Tenant leases from Landlord, and Landlord leases to
Tenant, a space containing approximately 4,544 square feet of Rentable Floor
Area (the “Original Premises”) on a portion of the twelfth (12th) floor of the
building located at 500 Boylston Street, Boston, Massachusetts (the “Building”).
Capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Lease.

 

B.

Landlord and Tenant desire to enter into this First Amendment to provide for
(i) the relocation of Tenant’s current premises to new premises located on the
thirteenth (13th) floor of the Building, (ii) the extension of the Term for the
relocated premises, and (iii) the amendment of the Lease in certain other
respects, all in accordance with the terms and conditions set forth herein. The
Existing Lease, as amended by this First Amendment, is referred to herein as the
“Lease”).

Agreement

NOW, THEREFORE, in consideration of the foregoing and mutual covenants contained
herein, Landlord and Tenant hereby agree to modify and amend the Lease as
follows:

 

1.

Relocation Premises. Effective as of the Relocation Commencement Date (as
defined below), the Premises under the Lease shall include the portion of the
thirteenth (13th) floor of the Building more particularly shown on Exhibit A
hereto (the “Relocation Premises”), which the parties stipulate and agree
contains 9,501 square feet of Rentable Floor Area. Effective as of the Original
Premises Surrender Date (as defined below), the Original Premises shall cease to
be included in the Leased Premises under the Lease. Except as expressly set
forth in this First Amendment, Tenant’s lease of the Relocation Premises during
the Relocation Term (as defined below) shall be on all of the terms and
conditions of the Lease in effect as of the Relocation Commencement Date.

 

(a)

Relocation Term. The Term in respect of the Relocation Premises (the “Relocation
Term”) shall commence at 12:01 a.m. on the Relocation Commencement Date (as
defined below) and shall end at 11:59 p.m. on the

- 1 -

 

--------------------------------------------------------------------------------

 

 

Relocation Expiration Date (as defined below), unless earlier terminated in
accordance with the terms and conditions of the Lease. As used herein:

 

(i)

The “Estimated Relocation Commencement Date” shall mean August 1, 2019, subject
to the provisions of Exhibit B attached to this First Amendment;

 

(ii)

The “Relocation Commencement Date” shall be the date that is the earlier of
(x) the Substantial Completion Date (as defined and determined in accordance
with Exhibit B attached hereto) for the Relocation Premises Work (as defined in
Exhibit B attached hereto) or (y) the date on which Tenant first occupies all or
any portion of the Relocation Premises for the regular conduct of Tenant’s
business (which shall not be deemed to have occurred by virtue of Tenant’s entry
into the Relocation Premises for purposes of installing or testing Tenant’s
furniture, fixtures, or equipment therein in preparation for such occupancy in
accordance with Exhibit B attached hereto);

 

(iii)

The “Relocation Expiration Date” shall mean the last day of the seventh (7th)
Relocation Lease Year;

 

(iv)

“Relocation  Lease Year” shall mean each of the successive periods of
twelve (12) months commencing on the Relocation Commencement Date and each
anniversary thereof, except that, if the Relocation Commencement Date does not
occur on the first day of a calendar month, the seventh (7th) Relocation Lease
Year shall include the balance of the calendar month in which the seventh (7th)
anniversary of the Relocation Commencement Date occurs.

 

(b)

Delivery of Relocation Premises and Relocation Premises Work. Landlord shall
perform the Relocation Premises Work and provide to Tenant a tenant improvement
allowance equal to $950,100 (i.e., $100.00 per square foot of Rentable Floor
Area of the Relocation Premises) (the “Relocation Allowance”) to apply toward
the costs of such Relocation Premises Work, all in accordance with and subject
to the terms and conditions set forth in Exhibit B attached hereto. The
provisions of Exhibit B to the Existing Lease shall not apply to the Relocation
Premises or the Relocation Premises Work hereunder.

 

(c)

Rent for Relocation Premises. During the Relocation Term, Tenant shall pay Base
Rent for the Relocation Premises as set forth in the table below, together with
Additional Rent for Tenant’s Proportionate Share (as set forth in Paragraph 3(e)
below) of Expenses and Taxes, for electricity charges (as provided below), and
for all other payments under the Lease on account of the Relocation Premises, in
each case at the times and the manner set forth in the Existing Lease, as
amended by this First Amendment. The Base Rent payable for the Relocation
Premises shall be as follows:



- 2 -

 

--------------------------------------------------------------------------------

 

Period

 

Annual Base Rent

Monthly

Base Rent

Relocation Premises Commencement Date through Relocation Lease Year 1:

$589,062.00

$49,088.50

Relocation Lease Year 2:

$600,843.24

$50,070.27

Relocation Lease Year 3:

$612,860.10

$51,071.68

Relocation Lease Year 4:

$625,117.31

$52,093.11

Relocation Lease Year 5:

$637,619.65

$53,134.97

Relocation Lease Year 6:

$650,372.05

$54,197.67

Relocation Lease Year 7:

$663,379.49

$55,281.62

 

 

(d)

Electricity. During the Relocation Term, Tenant shall pay to Landlord, as
Additional Rent, the costs of electricity used in or for the Relocation Premises
in accordance with Section 7.02 of the Existing Lease.

 

(e)

Letter of Credit. Concurrently with Tenant’s execution and delivery of this
First Amendment, Tenant shall deliver to Landlord an amendment to the original
Letter of Credit provided under Section 6 of the Lease, or a new letter of
credit in accordance with Exhibit H to the Existing Lease, that increases the
amount of the Letter of Credit to $245,442.50 (the “Relocation LC Amount). If
Tenant provides a new letter of credit to replace the original Letter of Credit,
then Landlord shall return such original Letter of Credit to Tenant within ten
(10) Business Days after its receipt of such replacement letter of credit.

Provided that upon each of the First Reduction Date and the Second Reduction
Date (each as defined below) (a) no Default then exists or has occurred
hereunder during the Term (and no event or condition then exists, which with
notice or the passage of time would constitute such a Default hereunder),
(b) the original Tenant (or Permitted Transferee) is the Tenant hereunder and
Tenant has not assigned this Lease or sublet the Premises, and (c) Tenant
provides Landlord with at least ten (10) days advance written notice of the
requested reduction of the Letter of Credit as provided below (each, a
“Reduction Notice”), which notice shall include an original replacement Letter
of Credit (or an amendment or endorsement of the existing Letter of Credit)
complying with the terms hereof, then, (i) on the first day of Relocation Lease
Year 3, or such later date as is ten (10) days following receipt by Landlord of
such Reduction Notice from Tenant hereunder (the “First Reduction Date”),
Landlord shall, on or after the First Reduction Date, exchange the existing
Letter of Credit for an original replacement Letter of Credit provided by Tenant
or accept an amendment or endorsement to the existing Letter of Credit in either
case pursuant to which the amount of the Letter of Credit is reduced by
$49,088.50 to equal the remaining $196,354.00; and (ii) on the first day of
Relocation Lease Year 5, or such later date as is thirty (30) days following
receipt by Landlord of such Reduction Notice from Tenant hereunder (the “Second
Reduction Date”), Landlord shall, on or after such Second Reduction Date,
exchange the existing Letter of Credit for an original replacement Letter of
Credit provided by Tenant or accept an amendment or endorsement to the existing
Letter of Credit, in either case pursuant to which the amount of the Letter of
Credit is reduced by $98,177.00 to equal the remaining $98,177.00. The
replacement Letter of Credit hereunder (or amendment or endorsement to the
existing Letter of Credit, as the case may be) shall be in form and substance

- 3 -

 

--------------------------------------------------------------------------------

 

satisfying the requirements of Exhibit H to the Existing Lease. If Tenant
provides a new letter of credit to replace the existing Letter of Credit, then
Landlord shall return such existing Letter of Credit to Tenant within ten (10)
Business Days after its receipt of such replacement letter of credit.

 

(f)

Parking. Tenant currently uses two (2) unreserved parking spaces in the Garage
on the terms set forth in Exhibit F of the Existing Lease. During the Relocation
Term, Tenant shall have the right to use four (4) unreserved parking spaces in
accordance with, and subject to, the terms and conditions of the Exhibit F
attached to the Existing Lease. The current monthly rate is $450 per space per
month for unreserved spaces and $675 per space per month for reserved spaces.
During the Relocation Term, Tenant shall pay for all parking spaces under this
paragraph at the then prevailing rates from time to time applicable under the
Lease, as amended hereby.

 

2.

Surrender of Original Premises. On or before the end of the day (the “Original
Premises Surrender Date”) that is five (5) Business Days after the Relocation
Commencement Date, Tenant shall vacate and surrender the Original Premises in
its entirety in the condition required under Section 20 of the Existing Lease,
with the same effect as if the Original Premises Surrender Date were the Term
Expiration Date under the Existing Lease solely in respect of the Original
Premises. For the avoidance of doubt, with respect to the period (i) from the
Effective Date and ending on the Relocation Commencement Date, and (ii) from the
Relocation Commencement Date to the Original Premises Surrender Date, the
provisions of the Existing Lease shall continue to apply to the Original
Premises and Tenant shall continue to pay Base Rent, Tenant’s Proportionate
Share of Expenses and Taxes, electricity charges, and all other payments under
the Lease on account of the Original Premises in accordance with the terms of
the Existing Lease, except that for the period from the Relocation Commencement
Date to the Original Premises Surrender Date, Tenant shall have no obligation to
pay Base Rent or Tenant’s Proportionate Share of Expenses and Taxes. In the
event that Tenant shall fail to vacate and surrender the Original Premises in
its entirety in the condition required under Section 20 of the Existing Lease on
or before the Original Premises Surrender Date, any such holdover in the
Original Premises shall be subject to the provisions of Section 19 of the
Existing Lease.

 

3.

Conforming Amendments. In further implementation of the provisions of this First
Amendment, the Lease is hereby amended as follows:

 

(a)

Premises. As of the Relocation Commencement Date, the definitions of “Premises”
and “Rentable Floor Area of the Premises” in the Basic Lease Information section
of the Lease shall be amended in their entirety to read as follows:

Premises: A portion of the thirteenth (13th) floor of the Building as depicted
in Exhibit A attached to the First Amendment to this Lease and known as Suite
1300.

Rentable Floor Area of the Premises:9,501 square feet.

- 4 -

 

--------------------------------------------------------------------------------

 

 

(b)

Term Commencement and Expiration Dates. As of the Effective Date, the
definitions of “Term Commencement Date”, and “Term Expiration Date” in the Basic
Lease Information section of the Lease shall be deemed to refer, respectively
and solely in respect of the Relocation Premises, to the Relocation Commencement
Date, and the Relocation Expiration Date set forth in Paragraph 1(a) of this
First Amendment. The “Term Expiration Date”, solely in respect of the Original
Premises, shall be deemed to refer to the Original Premises Surrender Date
determined under Paragraph 2 of this First Amendment.

 

(c)

Base Rent. As of the Relocation Commencement Date, the definition of “Base Rent”
in the Basic Lease Information section of the Lease shall be deemed to refer to
the Base Rent for the Relocation Premises set forth in Paragraph 1(c) of this
First Amendment.

 

(d)

Tenant Work Allowance. The definition of “Tenant Work Allowance” in the Basic
Lease Information section of the Lease shall be deemed to refer, solely in
respect of the Relocation Premises, to the Relocation Allowance as defined in
Exhibit B attached to this First Amendment.

 

(e)

Tenant’s Proportionate Share. As of the Relocation Commencement Date, the
“Tenant’s Proportionate Share” shall be 1.46%.

 

(f)

Letter of Credit. As of the Effective Date, the amount set forth for the “Letter
of Credit” in the Basic Lease Information section of the Lease shall be as
provided in Paragraph 1(e) of this First Amendment.

 

(g)

Parking Spaces. As of the Relocation Commencement Date, the number of Parking
Spaces set forth in the Basic Lease Information section of the Lease shall be as
provided in Paragraph 1(f) of this First Amendment.

 

(h)

Exhibits. As of the Relocation Commencement Date, Exhibit A of the Existing
Lease shall be deleted in its entirety and replaced with Exhibit A attached to
this First Amendment.

 

4.

Broker. Tenant represents that it has dealt directly with and only with Jones
Lang LaSalle (the “Broker”) as a broker, agent or finder in connection with this
First Amendment. Tenant shall indemnify and hold Landlord and the Landlord
Related Parties (as defined in the Existing Lease) harmless from all claims of
any other brokers, agents or finders claiming to have represented Tenant in
connection with this First Amendment. Landlord shall indemnify and hold Tenant
and the Tenant Related Parties harmless from all claims of any brokers, agents
or finders claiming to have represented Landlord in connection with this First
Amendment. Any assistance rendered by any agent or employee of Landlord in
connection with this First Amendment or any subsequent amendment or modification
or any other document related hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.


- 5 -

 

--------------------------------------------------------------------------------

 

 

5.

General.

 

(a)

Ratification of Lease Provisions. Except as otherwise expressly amended,
modified and provided for in this First Amendment, Landlord and Tenant hereby
ratify all of the provisions, covenants and conditions of the Lease, and such
provisions, covenants and conditions shall be deemed to be incorporated herein
and made a part hereof and shall continue in full force and effect.

 

(b)

Entire Amendment, Binding Amendment. This First Amendment contains all the
agreements of the parties with respect to the subject matter hereof and
supersedes all prior dealings between the parties with respect to such subject
matter. This First Amendment shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

(c)

Tenant Confirmations. Tenant hereby re-states, as of the date of this First
Amendment, the representations and warranties of Tenant set forth in Section
22.04 of the Existing Lease with respect to the Lease as amended hereby and
hereby further represents and warrants to Landlord that, to Tenant’s knowledge
as of the date hereof, Tenant has no claim, offset, or defense against the
enforcement of the Lease in accordance with its terms. Landlord hereby
re-states, as of the date of this First Amendment, the representations and
warranties of Landlord set forth in Section 22.04 of the Existing Lease with
respect to the Lease as amended hereby.

 

(d)

Governing Law. This First Amendment shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflict of laws principles.

 

(e)

Authority. Landlord and Tenant each warrant to the other that the person or
persons executing this First Amendment on its behalf has or have authority to do
so and that such execution has fully obligated and bound such party to all terms
and provisions of this First Amendment.

 

(f)

No Reservation. Submission of this First Amendment for examination or signature
is without prejudice and does not constitute a reservation, option or offer, and
this First Amendment shall not be effective until execution and delivery by each
of the parties hereto.

 

(g)

Counterparts. This First Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronic mail or
facsimile version of an executed original of this First Amendment shall be
deemed an original, and each of the parties hereto intends to be bound by an
electronic mail or facsimile version of a fully-executed original hereof or of
an electronic mail or facsimile version of executed counterpart originals
hereof.

 

[SIGNATURES ON FOLLOWING PAGE]

- 6 -

 

--------------------------------------------------------------------------------

 

EXECUTED under seal as of the date first above written.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

500 BOYLSTON & 222 BERKELEY OWNER (DE) LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chad Remis

 

 

 

Name:

Chad Remis

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kristen E. Binck

 

 

 

Name:

Kristen E. Binck

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

RESTORBIO, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chen Schor

 

 

 

Name:

Chen Schor

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




- 7 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Floor Plan of Relocation Premises

 

This Exhibit is attached to and made a part of the First Amendment to Lease (the
“First Amendment” by and between 500 Boylston & 222 Berkeley Owner (DE) LLC, a
Delaware limited liability company (“Landlord”), and RESTORBIO, INC., a Delaware
corporation (“Tenant”), for space in the Building. Capitalized terms used but
not defined herein shall have the meanings given in the Lease (as defined in the
First Amendment).

 

[see attached plan]

 

 

- 8 -

 

--------------------------------------------------------------------------------

 

[gy51tqug01q2000001.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Work Letter

 

(Relocation Premises Work to be Performed by Landlord)

 

B.1

Existing Conditions. Subject only to Landlord’s obligation to perform the
Relocation Premises Work and to provide the Relocation Allowance as provided
below, Tenant has inspected, and is satisfied with, the existing, “as-is”
condition of the Relocation Premises, including any existing improvements and
Base Building elements now located therein.

B.2

Relocation Premises Work. The work described on Schedule B-2 (the “Relocation
Premises Work”) shall be constructed by Landlord in accordance with, and subject
to, the provisions of this Exhibit B. The “Substantial Completion Date” (for
purposes of Paragraph 1 of this First Amendment) shall mean the date on which
the Landlord has substantially completed the Relocation Premises Work. Landlord
shall use reasonable efforts to substantially complete the Relocation Premises
Work on or before the Estimated Relocation Commencement Date.

In addition, Landlord shall perform the common corridor and common restroom work
described on Schedule B-1 attached hereto using Building standard materials (the
“Common Area Work”). The cost of the Common Area Work shall be performed at
Landlord’s expense. Landlord shall use reasonable efforts to substantially
complete the Common Area Work on or before the Estimated Relocation Commencement
Date. In the event that substantial completion of the Common Area Work is
delayed beyond the Estimated Relocation Commencement Date (other than due to any
request or other delay caused by Tenant or any person acting under Tenant) and
to the extent such delay actually delays Tenant’s commencement of occupancy of
the Relocation Premises for the regular conduct of its business, then the
“Relocation Commencement Date” set forth in Paragraph 1 of the First Amendment
shall be deemed to be delayed until the day on which Landlord substantially
completes the Common Area Work.

If, other than due to a Tenant Delay (as defined below), the Substantial
Completion Date does not occur by October 1, 2019, then Tenant shall be entitled
to a day-for-day credit of Base Rent until the Substantial Completion Date, such
credit to be applied against Base Rent on the Relocation Commencement Date (the
“Rent Credit Delay Remedy”). If, other than due to a Tenant Delay (as defined
below), (i) the Substantial Completion Date does not occur by December 31, 2019,
or (ii) the Common Area Work is not substantially complete by December 31, 2019,
then Tenant shall be entitled to terminate this Lease upon thirty (30) days’
prior written notice to Landlord (the “Termination Remedy”; and together with
the Rent Credit Delay Remedy, the “Delay Remedies”); provided, however, if
Landlord substantially completes the Relocation Premises Work or the Common Area
Work, as the case may be, on or before such thirtieth (30th) day after
Landlord’s receipt of Tenant’s notice to terminate this Lease, then Tenant’s
termination of this Lease shall be null and void and of no force and effect. The
Delay Remedies shall be Tenant’s only remedies arising from any such delay in
the Substantial Completion Date.

- 9 -

 

--------------------------------------------------------------------------------

 

For purposes hereof, “substantially complete” and “substantial completion” shall
mean that (i) the applicable work by Landlord under this Paragraph B.2 has been
completed, other than minor punchlist-type items the completion of which will
not unreasonably delay or interfere with Tenant’s occupancy of the Relocation
Premises for the regular conduct of business (“Punch-List Items”), (ii) a
temporary certificate of occupancy (as evidenced by obtaining all governmental
sign-offs on the building permit for the Relocation Premises Work required to
permit occupancy of the Relocation Premises) or a permanent certificate of
occupancy shall have been obtained for the Relocation Premises (which temporary
or permanent certificate of occupancy shall not have any conditions that would
restrict or prohibit the use of the Relocation Premises for the Permitted Uses),
(iii) the HVAC and other mechanical, electrical, plumbing, and life safety
systems serving the Relocation Premises are in good working order (subject to
any Punch-List Items), and (iv) the Relocation Premises are free of Landlord’s
construction-related materials, debris, and trash (other than due to Tenant’s
entry under Paragraph B.3 below). The foregoing provisions shall be
self-operative, but in confirmation thereof at Landlord’s request Tenant shall
execute and deliver an instrument confirming the date on which substantial
completion of such work occurred, provided that any failure by Tenant to execute
and return such confirmatory instrument (or to provide written objection
identifying the elements of the work that Tenant claims must be completed in
order to achieve substantial completion of such work) within five (5) Business
Days after its delivery to Tenant shall be deemed Tenant’s acknowledgement that
the applicable work was substantially complete on the date set forth in such
instrument.

B.3

Landlord’s Construction Documents. Landlord shall prepare the plans and
specifications for the Relocation Premises Work with sufficient detail to obtain
a building permit for the Relocation Premises Work (the “Construction
Documents”). The Construction Documents shall be consistent with the preliminary
plans and specifications for the described on Schedule C-2 attached hereto.
Tenant shall respond promptly (and in all events within three (3) Business Days)
to Landlord’s requests from time to time for Tenant’s approval of all
construction-related items (e.g., carpet and paint selections) not specified on
Schedule C-2.

B.4

Tenant Work Allowance. Landlord shall provide Tenant with an allowance for the
costs ("Allowance Costs") of constructing the Relocation Premises Work in the
Relocation Premises for Tenant's initial occupancy (including, without
limitation, the so-called soft costs of architectural and engineering fees and
construction management fees set forth below) in an amount not to exceed the
Relocation Allowance set forth in Paragraph 1 of the First Amendment (such
amount sometimes being referred to herein as the “Allowance”). To the extent
that the Relocation Premises Work Costs (as defined below) for the Relocation
Premises Work exceed the Allowance (such excess being referred to as the “Excess
Tenant Work Costs”), Tenant shall pay for the entire amount of the Excess Tenant
Work Costs, and Landlord shall not provide any reimbursement therefor.

Landlord shall solicit bids for the Relocation Premises Work from three (3)
reputable general contractors designated by Landlord in consultation with
Tenant. Landlord shall promptly supply Tenant with such detailed information
about bid requests and negotiations with contractors as Tenant may reasonably
request. In connection with the bid request for the general contractor for the
Relocation Premises Work, Landlord and Tenant shall mutually agree on the
selection of the bidder in accordance with the process described herein.
Landlord shall

- 10 -

 

--------------------------------------------------------------------------------

 

recommend to Tenant one of the three (3) general contractors described above
selected in Landlord’s good faith determination. Landlord shall notify Tenant of
the total fixed-price construction cost of the Relocation Premises Work shown on
such Construction Documents (“Base Price”), including the general contractor’s
so-called general conditions and fees for the Relocation Premises Work and the
Relocation Work Estimate at the time Landlord makes its general contractor
recommendation to Tenant. The “Relocation Work Estimate” shall mean the sum of
(i) the Base Price, (ii) architectural, mechanical, electrical and structural
design fees incurred by Landlord for the Relocation Premises Work, (iii) all
costs obtaining permits and inspections required by governmental authorities in
connection with the Relocation Premises Work, together with the costs of
insuring the Relocation Premises Work, to the extent not already included in the
Base Price, (iv) Landlord reasonable estimate of Building services or facilities
(such as electricity, HVAC, fire alarm plug ins/outs, freight elevator usage,
and cleaning, in each case at Building standard rates charged to tenants
generally) expected to be required to implement the Relocation Premises Work,
and (v) any construction management fee for the Landlord’s managing agent
providing such construction management services  (if the Relocation Work
Estimate exceeds the Relocation Allowance as provided below). Tenant shall then
have three (3) Business Days to respond in writing either accepting or rejecting
Landlord’s recommendation. If Tenant fails to respond in writing within such
period, Landlord’s selection shall be deemed approved by Tenant. If Tenant
rejects Landlord’s recommendation, then, unless Landlord and Tenant reasonably
and mutually determine to select another bidder within three (3) Business Days
of Tenant’s written rejection, Landlord will accept the lowest responsible bid,
in Landlord’s good faith determination. If the Relocation Work Estimate exceeds
$115.00 per square foot of Rentable Floor Area of the Relocation Premises,
Tenant shall, within three (3) Business Days after acceptance of Landlord’s
recommendation or mutual agreement by Landlord and Tenant as to the general
contact, respond to Landlord in writing either (a) approving of such Relocation
Work Estimate, or (b) requesting to consult with the architect to value engineer
the Construction Documents for the Relocation Premises Work and identify such
Relocation Work Change orders as are reasonably requested by Tenant to reduce
the Relocation Work Estimate (and if Tenant fails to respond to Landlord on the
Relocation Work Estimate within such three (3) Business Day period, Tenant shall
be deemed to have approved the Relocation Work Estimate). If Tenant elects
option (b) in the foregoing sentence, the time period from Tenant’s election to
value engineer until Tenant’s approval of the new Relocation Work Estimate shall
be deemed to be a Tenant Delay and shall be subject to the provisions of
Paragraph B.10 below.

The Base Price shall thereafter be subject to adjustment for any Relocation Work
Change Orders (if any) under Paragraph B.5 below. The “Relocation Premises Work
Costs” shall include (i) the Base Price (as adjusted for any Relocation Work
Change Order), (ii) architectural, mechanical, electrical and structural design
fees incurred by Landlord for the Relocation Premises Work, (iii) all costs
obtaining permits and inspections required by governmental authorities in
connection with the Relocation Premises Work, together with the costs of
insuring the Relocation Premises Work, to the extent not already included in the
Base Price, (iv) all costs of Building services or facilities (such as
electricity, HVAC, fire alarm plug ins/outs, freight elevator usage, and
cleaning, in each case at Building standard rates charged to tenants generally)
required to implement the Relocation Premises Work, and (v) if the Relocation
Premises Work Costs exceeds the Relocation Allowance, a construction management
fee for the Landlord’s managing agent providing such construction management
services equal to two percent (2%) of the hard and soft costs of the Relocation
Premises Work in excess of the Relocation Allowance.

- 11 -

 

--------------------------------------------------------------------------------

 

All costs referred to in this paragraph shall be subject to reimbursement or
application by Landlord from the Allowance. In the event that the total amount
of the Relocation Premises Work Costs, as reasonably estimated by Landlord,
exceeds the Allowance, Landlord may from time to time require Tenant to pay the
estimated Excess Tenant Work Costs to Landlord before performing any Relocation
Premises Work or otherwise within ten (10) days following receipt of each of
Landlord’s invoices therefor. Landlord shall have no obligation to disburse or
apply any portion of the Allowance or to perform the Relocation Premises Work at
any time when there exists a Default under the Lease (or for so long as an event
or condition has occurred which with notice and the passage of time would
constitute such a Default), until such time as the Default (or the event or
condition) has been cured by Tenant.

B.5

Change Orders. Tenant may, from time to time, by written order to Landlord on a
form specified by Landlord (“Relocation Work Change Order” or “Change Order”),
request a change in the Relocation Premises Work shown on the Construction
Documents. Landlord shall cause the Relocation Premises Work to be performed in
accordance with such Relocation Work Change Order after approval thereof by
Landlord. The Construction Documents shall not be modified in any material
respect except with Landlord’s prior written approval; and all modifications to
the Construction Documents, whether material or not, shall be made only by
Relocation Work Change Order submitted to and approved by Landlord. Tenant shall
be responsible for all additional costs in excess of the Allowance arising from
any Relocation Work Change Order as provided in Paragraph B.4 above (including,
without limitation, as to each such Relocation Work Change Order, the general
contractor mark-ups for general conditions and fees and the applicable
construction management fee for Landlord’s managing agent providing such
construction management services) and shall pay such Excess Tenant Work Costs to
Landlord as provided in Paragraph B.4 above.

B.6

Landlord’s Performance of the Work. Landlord shall be deemed authorized to
proceed with the Relocation Premises Work shown on the Construction Documents on
the second Business Day after Landlord submits to Tenant the price for the
Excess Relocation Premises Work Costs under Paragraph B.4, unless Tenant has
then requested that Landlord delay the commencement of the Relocation Premises
Work, in which event any such timely request (or any subsequent request) by
Tenant to delay the work shall be subject to the provisions on Tenant Delay
under Paragraph B.10 below. All Relocation Premises Work shall be performed and
constructed by Landlord in accordance with the Construction Documents and in
compliance with applicable Laws.

With respect to any Relocation Work Change Order submitted after Landlord is
initially authorized (or deemed authorized) to proceed with the Relocation
Premises Work, Landlord shall be deemed authorized to proceed with such Change
Order immediately upon submission thereof; provided that if Tenant shall
specifically request in writing a price estimate for such Change Order, Landlord
shall be deemed authorized to proceed with such Change Order on the second
Business Day after submission of the price estimate to Tenant if the Change
Order has not then been withdrawn.

No Relocation Premises Work shall be performed except in accordance with the
Construction Documents, and any Relocation Work Change Orders, approved by
Landlord.

- 12 -

 

--------------------------------------------------------------------------------

 

Landlord may require that the Construction Documents or any Relocation Work
Change Order be revised if, in  Landlord’s reasonable judgment, (i) the
requested work would delay completion of the Relocation Premises Work beyond the
Estimated Relocation Commencement Date (unless Tenant acknowledges that such
delay shall constitute a Tenant Delay under Paragraph B.10 below), (ii) would
increase the cost of operating the Building or performing any other work in the
Building (unless Tenant pays such additional costs), (iii) are incompatible with
the design, quality, equipment or systems of the Building, (iv) would require
unusual expense to readapt the Relocation Premises to general purpose office
use, or (v) otherwise do not comply with the provisions of this Lease
(including, without limitation, Section 8). Tenant shall be deemed to have
agreed to be responsible for any such matters to the extent shown on any
Construction Documents prepared by Tenant’s architect or requested by Tenant in
any Relocation Work Change Orders.

B.7

Tenant’s Early Access. The Relocation Premises Work to be performed by Landlord
under this Exhibit C shall not include the purchase, installation, or testing of
any personal property, furniture, computers or telecommunications equipment, or
any other specialized business fixtures and equipment or wiring therefor (even
if the same may be generally depicted for illustration or space planning
purposes on the Construction Documents), all of which shall be Tenant’s
responsibility under this Paragraph B.7. Tenant shall have the right to access
the Relocation Premises prior to the Substantial

Completion Date pursuant to this Paragraph B.7. Prior to the Substantial
Completion Date, any entry by Tenant into the Relocation Premises for the
purposes of installing Tenant’s wiring, furniture, equipment, and personal
property shall be subject in each case to (i) Landlord’s reasonable approval of
the schedule and scope of such work (which shall not delay the performance by
Landlord of the Relocation Premises Work), (ii) Landlord’s reasonable approval
of Tenant’s contractors or vendors for such work in accordance with Section 8 of
the Existing Lease, (iii) Landlord’s receipt from Tenant of copies of all
necessary permits for the applicable work by Tenant, if any, and (iv) customary
insurance certificates from Tenant’s contractors, subcontractors, and other
parties acting under Tenant with respect to the applicable work in accordance
with Section 8 of the Existing Lease. Tenant shall be responsible for any damage
to the Relocation Premises Work or the Relocation Premises caused by Tenant or
its employees, agents, contractors, subcontractors, material suppliers and
laborers in connection with such entry. Any entry into the Relocation Premises
by Tenant (or its contractors, subcontractors, or other parties acting under
Tenant) prior to the Substantial Completion Date shall be subject to all of the
provisions of the Lease that are applicable to the Relocation Premises during
the Term; except for the obligation to pay Base Rent and Additional Rent for
Expenses and Taxes.

B.8

Close-Out of Relocation Premises Work. On a date reasonably specified by
Landlord, Landlord and Tenant shall inspect the Relocation Premises Work for the
purpose of preparing a list of the Punch-List Items then remaining to be
completed (the “Final Punchlist”). Landlord shall submit the Final Punchlist to
Tenant, and Tenant shall sign and return the Final Punchlist to Landlord within
three (3) Business Days after its receipt (or, if earlier, by the day before
Tenant takes occupancy of the Relocation Premises), noting any items that Tenant
reasonably believes should be added thereto. Items shall not be added to the
Final Punchlist by Tenant after it is delivered to Landlord except with respect
to any such noted items pursuant to the immediately foregoing sentence. If the
Final Punchlist is

- 13 -

 

--------------------------------------------------------------------------------

 

not timely delivered by Tenant, then the Relocation Premises Work shall be
deemed final and complete, and Landlord shall have no further obligation to
cause any other Relocation Premises Work to be completed, other than the
Punch-List Items specified in Landlord’s Final Punchlist and the correction of
latent defects as provided below. With respect to items on the Final Punchlist
not in dispute, Landlord shall cause such Punch-List Items to be completed in a
diligent manner during regular business hours, but in a manner that will seek to
minimize interruption of Tenant’s use and occupancy , and if completion of some
or all of the Punch-List items will cause an unreasonable interference to
Tenant’s use and occupancy of the Premises, then Landlord shall complete those
Punch-List Items outside of regular business hours. Landlord shall use
commercially reasonable efforts to complete the Punch-List Items within sixty
(60) days after the Substantial Completion Date.

Within ninety (90) days after the completion of all items of Relocation Premises
Work listed on the Final Punchlist, Landlord shall provide Tenant with a final
invoice prepared by Landlord for all Excess Tenant Work Costs. Such statement
shall be conclusive between the parties unless the statement is incorrect and is
disputed by Tenant by notice to Landlord given within ten (10) days after
Tenant's receipt of the statement, specifying in reasonable detail any disputed
items. Upon issuance of such final statement, there shall be adjustments between
Landlord and Tenant to the end that Landlord shall have received the exact
amount due to Landlord hereunder on account of Excess Tenant Work Costs, after
the application of the entire amount of the Allowance. Any overpayment by Tenant
shall be refunded to Tenant or credited by Landlord against the next payments of
Base Rent. Any underpayment by Tenant of the Excess Tenant Work Costs shall be
due and payable, within thirty (30) days after receipt of such statement.

Except for latent defects and uncompleted items of Relocation Premises Work
specified in the Final Punchlist, Tenant shall be deemed to have accepted all
elements of the Relocation Premises Work on the Relocation Commencement Date. In
the case of a dispute concerning the completion of items of the Relocation
Premises Work specified in the Final Punchlist, such items shall be deemed
completed and accepted by Tenant upon the delivery to Tenant of a certificate of
Landlord’s architect or contractor that such items have been completed in
accordance with the Construction Documents, as amended by any Change Orders
approved by Landlord. In the case of latent defects in the Relocation Premises
Work appearing after the Relocation Commencement Date, Tenant shall be deemed to
have waived any claim for correction or cure thereof on the earlier of (a) the
date thirty (30) days after the date such defect was discovered by Tenant if
Tenant has not then given notice thereof to Landlord or (b) the date fifty one
(51) weeks following the Substantial Completion Date if Tenant has not then
given notice of such defect to Landlord. With respect to items as to which
Tenant has given adequate and timely notice hereunder, and if the period during
which Landlord’s contractor is responsible to remedy or replace faulty materials
or workmanship has not expired, Landlord shall use commercially reasonable
efforts to cause Landlord’s contractor so to remedy, repair, or replace any
incomplete, defective or malfunctioning aspects of the Relocation Premises Work
that materially affect Tenant’s occupancy of the Relocation Premises, such
action to occur as soon as practicable during normal working hours and so as to
avoid any unreasonable interruption of Tenant’s use of the Relocation Premises.
If timely and adequate notice has been given and if Landlord has other
guarantees, contract rights, or other claims against contractors, materialmen or
architects, Landlord shall, with regard to any incomplete, defective or
malfunctioning aspects of the

- 14 -

 

--------------------------------------------------------------------------------

 

Relocation Premises Work that adversely affect Tenant’s occupancy of the
Relocation Premises, use commercially reasonable efforts to enforce such
guarantees or contract rights. The foregoing shall constitute Landlord’s entire
obligation with respect to all incomplete, defective, or malfunctioning aspects
of the Relocation Premises Work. Landlord agrees that its construction contract
with its contractor that is performing the Relocation Premises Work shall
provide for an industry-standard warranty from such contractor for one (1) year
following the Substantial Completion Date.

B.9

Tenant’s Authorized Representative. Tenant hereby designates John McCabe to
serve as Tenant’s Authorized Representative, who shall have full power and
authority to act on behalf of Tenant on any matters relating to the Relocation
Premises Work. Tenant may from time to time change the Tenant’s Authorized
Representative or designate additional Tenant’s Authorized Representative(s) by
written notice delivered to Landlord in accordance with the Lease.

B.10

Tenant Delays. Tenant acknowledges that that substantial time will be required
on its part to provide complete information concerning its requirements to the
architect and engineers for the Relocation Premises Work, that Tenant must make
timely decisions as and when requested hereunder, that time is of the essence to
Landlord in causing the Relocation Commencement Date to occur as early as
possible, and that Tenant will cooperate with Landlord to achieve the earliest
possible Relocation Commencement Date. Any delay in the commencement or in the
performance of the Relocation Premises Work that actually occurs as a result of
any of the following is referred to herein as a “Tenant Delay”:  

 

(i)

any failure by Tenant to timely respond to requests for information necessary to
complete the preparation of the Construction Documents or to carry out the
Relocation Premises Work within three (3) Business Days;

 

(ii)

any failure by Tenant timely to approve a substitute for any materials,
equipment, designs, processes, or products shown on the Construction Documents
that are not readily available to Landlord’s contractor to acquire in a timely
manner and incorporate into the Relocation Premises Work in the ordinary course
without delay,

 

(iii)

any Relocation Work Change Order causing a delay in the commencement or
performance of the Relocation Premises Work, whether or not such requested
Relocation Work Change Order is actually implemented,

 

(iv)

any failure of Tenant to act in a timely manner as required hereunder on any
construction-related question or matter,

 

(v)

any request by Tenant that Landlord delay the commencement of, or delay or
suspend the performance of, any element of the Relocation Premises Work (it
being agreed that Landlord is not required to comply with such request and may
decline to comply therewith in its sole discretion), or

- 15 -

 

--------------------------------------------------------------------------------

 

 

(vi)

any delay due to any interference or damage caused by Tenant or any Tenant
Party, (including without limitation any equipment vendors) arising from
Tenant’s entry into the Relocation Premises under Paragraph B.7 above.

For each day of Tenant Delay, the “Substantial Completion Date” shall be deemed
to be one day earlier than the actual date thereof, and the Relocation
Commencement Date and Tenant’s obligation to pay Base Rent and additional
charges shall be accelerated accordingly under Paragraph 1 of the First
Amendment.

 




- 16 -

 

--------------------------------------------------------------------------------

 

Schedule B-1

 

Description of Common Area Work

 

Upgrade common area and restrooms on the thirteenth (13th) floor to be of equal
quality to those on the twelfth (12th) floor.

Finishes consistent with those attached to this Schedule B-1.

[gy51tqug01q2000002.jpg]

- 17 -

 

--------------------------------------------------------------------------------

 

[gy51tqug01q2000003.jpg]

- 18 -

 

--------------------------------------------------------------------------------

 

[gy51tqug01q2000004.jpg]

 




- 19 -

 

--------------------------------------------------------------------------------

 

Schedule B-2

 

Preliminary Plans for Relocation Premises Work

 

 

The Relocation Premises Work shall consist of Landlord’s build-out of the
Relocation Premises as follows:

 

(i)

the office lay-out in the locations generally shown on the preliminary plans
attached hereto, and

(ii)

finishes consistent with the finishes in the Original Premises on the twelfth
(12th) floor of the Building and shown on the pages attached to this Schedule
B-2.

[gy51tqug01q2000005.jpg]

 

- 20 -

 

--------------------------------------------------------------------------------

 

[gy51tqug01q2000006.jpg]

 

[gy51tqug01q2000007.jpg]

- 21 -

 